         Case 1:19-cr-00725-JPO Document 79 Filed 01/28/20 Page 1 of 2



                                  The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                                1776 Broadway
                                                               Suite 2000
Stephanie Schuman                                              New York NY 10019
(Of Counsel)                                                   Tel 212.219.3572
                                                               Fax 212.219.8456
                                                               josephbondy@mac.com


                                          January 17, 2019

Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

              Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

       Mr. Parnas respectfully requests a third modification of the Protective Order
governing discovery to allow him to produce the following additional items to the United
States House of Representatives’ Permanent Select Committee on Intelligence (HPSCI):

(1) Materials produced by Apple, Inc. from the defendant’s iCloud account in response
    to a October 21, 2019 warrant, stamped USAO_LP_00000021—
    USAO_LP_00000031;

       Review of these items is essential to the Committee’s ability to corroborate the
strength of Mr. Parnas’s potential testimony.

    The Government objects to Mr. Parnas producing these materials to
HPSCI.




                                        Page 1 of 2
       Case 1:19-cr-00725-JPO Document 79 Filed 01/28/20 Page 2 of 2



     Thank you for consideration of this application.


                                              Respectfully submitted,


                                              _______/S/____
                                              Joseph A. Bondy
                                              Counsel to Lev Parnas


c:   All Counsel




                                     Page 2 of 2
